Citation Nr: 1044900	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right ankle fracture.

2.  Entitlement to a compensable evaluation for capsulitis of the 
right temporomandibular joint, myofascial syndrome and 
dysfunction, and malocclusion as residuals of a left mandible 
fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Following a March 2007 Travel 
Board hearing, the Board remanded this case in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board notes that the December 2008 remand contained detailed 
instructions for a further notice letter as to the increased 
rating claim, pursuant to Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), as well as notification as to 38 C.F.R. § 3.310 (2010) 
(secondary service connection) in regard to the service 
connection claim.  No such notice letter was ever furnished to 
the Veteran, however.  Since the December 2008 remand, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated the holding of Vazquez-Flores insofar as VA was required 
to notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Nevertheless, the Board is obligated 
to ensure compliance with its remand directives.  Where the 
remand orders of the Board are not complied with, as here, the 
Board errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, a further 
notice letter is warranted.

In the December 2008 remand, the Board also requested new VA 
spine and dental examinations.  The record reflects that the 
Veteran failed to report for scheduled VA examinations in 
December 2009.  He responded to the April 2010 supplemental 
statement of the case (SSOC), which noted the Veteran's failure 
to report for these examinations, by asserting in an April 2010 
statement that he was never notified of the scheduled 
examinations, and he clearly indicated that he wanted to have the 
examinations rescheduled.  The Board is aware that the United 
States Court of Appeals for Veterans Claims (Court) has 
determined that the presumption of regularity of the 
administrative process applies to the scheduling of VA 
examinations.  See generally Kyhn v. Shinseki, 23 Vet. App. 335 
(2010).  In this case, the record indicates that the notice of 
the December 2009 examinations was sent to the same address as a 
September 2009 letter from the AMC and the April 2010 SSOC, both 
of which the Veteran acknowledges receiving.  Nonetheless, as the 
appeal must be returned for compliance with the previous remand 
instructions, the Board concludes that the Veteran should be 
given another opportunity to report for these examinations, given 
his apparent willingness to report for VA examinations and the 
significant purposes for which those examinations were originally 
scheduled.

Finally, the Board notes that the claims folder now contains an 
envelope marked "C + P" and other notations, including the date 
11/20/09, which contains an unmarked microcassette.  A January 
2010 correspondence from an AMC employee indicates that inquiries 
were made about this microcassette, but no follow-up action is 
documented in the record.  The claims folder also contains a pre-
printed page with the handwritten notation "C+P evaluation done 
11/20/09."  The Veteran's representative noted these items in an 
October 2010 appellate brief presentation.  The Board thus finds 
that all necessary steps, possibly to include transcription, 
should be taken to document any relevant contents of the 
microcassette in the file and to ascertain whether any VA 
examination was conducted in November 2009.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims on appeal.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  

In regard to the claim for service 
connection for a low back disorder, the 
Veteran should be notified of the evidence 
required in terms of 38 C.F.R. § 3.310, 
regarding secondary service connection 
claims.

In regard to the claim for a compensable 
evaluation for residuals of a left mandible 
fracture, it is essential that: (1) this 
letter notify the Veteran that to 
substantiate an increased evaluation claim 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life; (2) 
to the extent that the diagnostic code 
under which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that worsening 
has on his employment and daily life (such 
as a specific measurement or test result), 
the letter must contain at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes (with the criteria of 
38 C.F.R. §§ 4.150, Diagnostic Code 9904 
included); and (4) the notice must also 
provide examples of the types of medical 
and lay evidence that he may submit (or ask 
VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

2.  The RO/AMC should review the 
microcassette added to the claims file and 
take all necessary steps, possibly to 
include transcription, to document any 
relevant contents of the microcassette in 
the file.

3.  The RO/AMC should ascertain whether any 
VA examination was conducted on November 
20, 2009 and, if so, should include the 
examination report in the Veteran's claims 
folder.

4.  The Veteran should be afforded a VA 
spine examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed low back disorder.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, the clinical 
findings of the examination, and the 
Veteran's own lay assertions, the examiner 
is requested to provide a diagnosis 
corresponding to the claimed low back 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed low back disorder was: (i) 
caused, or (ii) permanently worsened by the 
Veteran's service-connected right ankle 
fracture (sustained in 1977) and/or his 
service-connected associated right leg 
shortening and limitation of right knee 
motion (sustained in 1992).  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

5.  The Veteran should also be afforded a 
VA dental examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected residuals 
of a left mandible fracture.  The Veteran's 
claims file should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
corresponding symptoms should be described 
in a typewritten examination report.  This 
examination should specifically address the 
questions of: (i) the degree of 
displacement resulting from malunion of the 
mandible, if any; (ii) the inter-incisional 
range of motion; and (iii) the range of 
lateral excursion.  The examiner should 
comment on the presence and extent of 
painful motion, functional loss due to 
pain, and weakness resulting from this 
disorder.  A complete rationale should be 
given for all opinions and conclusions 
expressed in the report.

6.  After completion of the above 
development, the Veteran's claims for 
service connection for a low back disorder 
and for a compensable evaluation for 
residuals of a left mandible fracture 
should be readjudicated, with 38 C.F.R. 
§ 3.310 fully considered in conjunction 
with the service connection claim.  Should 
the Veteran fail to report for one or both 
of the requested examinations, 38 C.F.R. 
§ 3.655 (2010) should be addressed.  If the 
determination of either claim remains less 
than fully favorable to the Veteran, he and 
his representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


